DISMISS and Opinion Filed December 18, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01471-CR

                                QUINCY BLAKELY, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-18020-M

                              MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Francis, and Justice Myers
                                Opinion by Chief Justice Wright
       On December 6, 2018, Quincy Blake filed a notice of appeal. In the notice, he states he is

appealing the “order that was allegedly entered in the record of the trial court ordering a retrial of

cause number F1518020.” Attached to the notice of appeal, however, is the trial court’s December

5, 2018 “Order of Referral on Motion to Recuse” in which the trial court declined to recuse and

referred the request to the Presiding Judge of the First Administrative Region. We contacted the

court coordinator who informed us that the only order entered in the trial court in this case during

the last thirty days was the December 5th order declining to recuse.

       An order denying a motion to recuse “may be reviewed for abuse of discretion on appeal

from the final judgment.” Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App. 2012). It follows
that an order declining to recuse and referring the matter to the presiding judge of an administrative

region would likewise be an interlocutory order over which we have no jurisdiction. Id

       We dismiss this appeal for want of jurisdiction.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
Do Not Publish                                     CHIEF JUSTICE
TEX. R. APP. P. 47.2(b)
181471F.U05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 QUINCY BLAKELY, Appellant                         On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01471-CR         V.                     Trial Court Cause No. F15-18020-M.
                                                   Opinion delivered by Chief Justice Wright.
 THE STATE OF TEXAS , Appellee                     Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered December 18, 2018.




                                             –3–